Name: Commission Regulation (EEC) No 1912/92 of 10 July 1992 laying down detailed implementing rules for the specific measures for supplying the Canary Islands with products from the beef and veal sector
 Type: Regulation
 Subject Matter: means of agricultural production;  tariff policy;  regions of EU Member States;  trade;  animal product
 Date Published: nan

 Avis juridique important|31992R1912Commission Regulation (EEC) No 1912/92 of 10 July 1992 laying down detailed implementing rules for the specific measures for supplying the Canary Islands with products from the beef and veal sector Official Journal L 192 , 11/07/1992 P. 0031 - 0034COMMISSION REGULATION (EEC) No 1912/92 of 10 July 1992 laying down detailed implementing rules for the specific measures for supplying the Canary Islands with products from the beef and veal sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1601/92 (1), of 15 June 1992, introducing specific measures for the Canary Islands concerning certain agricultural products, and in particular Article 3 (4) and 4 (4) thereof, Whereas in application of Articles 2, 3, and 4 of Regulation (EEC) No 1601/92, it is necessary to determine for the beef and veal sector and for the 1992/1993 marketing year, on the one hand, the quantities of meat and processed products of the forecast supply balance which benefit from an exemption from the levy on direct imports from third countries or from an aid for deliveries originating from the rest of the Community, and on the other hand, the quantities of pure-bred breeding animals originating in the Community which benefit from an aid with a view to developing the potential for production in the Canary archipelago; Whereas it is appropriate to fix the amount of the aids referred to above for the supply to the archipelago, on the one hand, of meat and, on the other hand, of breeding animals originating in the rest of the Community; whereas these aids must be fixed taking into account in particular the costs of supply from the world market, conditions due to the geographical situation of the archipelago and the basis of the current prices on export to third countries for the animals or products concerned; Whereas the common detailed implementing rules for the supply regime for the Canary islands for certain agricultural products were laid down by Commission Regulation (EEC) No 1695/92 (2); whereas it is appropriate to lay down complementary implementing rules adjusted in the light of current commercial practices in the beef and veal sector in particular regarding the duration of the validity of import licences and aid certificates and the amount of the securities ensuring compliance with their obligations by operators; Whereas with view to efficiently managing the supply regime, it is necessary to provide for a time limit for the making of requests for certificates and a period of reflection for the delivery of the latter; Whereas in application of Regulation (EEC) No 1601/92, the supply regime is applicable from 1 July 1992; whereas it is necessary to provide for application of the detailed implementing rules from the same date; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Commttee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 Pursuant to Article 2 of Regulation (EEC) No 1601/92, the quantities of the forecast supply balance for products from the beef and veal sector which benefit from exemption from the import levy on products coming from third countries or which benefit from Community aid are fixed in Annex I. Article 2 1. The aid provided for in Article 3 (2) of Regulation (EEC) No 1601/92 for products included in the forecast supply balance and which come from the Community market is fixed in Annex II. 2. Products benefiting from the aid are specified in accordance with the provisions of Commission Regulation (EEC) No 3846/87 (3) and in particular (6) of the Annex hereto. 3. No aid may be granted under the aid scheme covered by this Regulation on beef from intervention sold for export before 1 July 1992 that did not benefit from a refund. Article 3 The aid provided for in Article 4 (1) of Regulation (EEC) No 1601/92 for the supply to the Canary Islands of pure-bred breeding bovines originating from the Community as well as the number of animals which benefit from it are fixed in Annex III. Article 4 Spain shall designate the competent authority for: (a) the delivery of import licences; (b) the delivery of the aid certificate provided for in Article 4 (1) of Regulation (EEC) No 1695/92; (c) the payment of the aid to the operators concerned. Article 5 The provisions of Regulation (EEC) No 1695/92 shall apply. Article 6 1. Requests for licences and certificates shall be presented to the competent authority during the first five working days of every month. A request shall only be valid if: (a) it does not exceed the maximum quantity available for each group of products published by Spain; (b) before the expiry of the period provided for the presentation of requests, proof has been provided that the interested party has lodged a security of ECU 30/100 kg. 2. Licences and certificates shall be issued on the 10th working day of every month. Article 7 1. The duration of validity of import licences shall expire on the last day of the month following that of their issue. 2. The duration of validity of the aid certificates shall expire on the last day of the second month following that of their issue. Article 8 The payment of aid provided for in Articles 2 and 3 shall be made for quantities actually supplied. Article 9 The amount of aid referred to in Articles 2 and 3 shall be altered when the market situation makes this necessary. Article 10 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall be applicable from 1 July 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 July 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 173, 27. 6. 1992, p. 13. (2) OJ No L 179, 1. 7. 1992, p. 1. (3) OJ No L 366, 24. 12. 1987, p. 1. ANNEX I Canary Islands: forecast supply balance for beef and veal sector products for period 1 July 1992 to 30 June 1993. GN code Description Quantity (tonnes) 0201 Meat of bovine animals, fresh or chilled 9 000 0202 Meat of bovine animals, frozen 27 000 1602 50 Other preparations or preserves containing meat or offal of domestic bovine species 2 500 ANNEX II Aid amounts for products indicated in Annex I ex Community market Product code Amount (ECU/100 kg net weight) 0201 10 10 100 65 0201 10 10 900 88 0201 10 90 110 (1) 85 0201 10 90 190 65 0201 10 90 910 (1) 115 0201 10 90 990 88 0201 20 21 000 88 0201 20 29 100 (1) 115 0201 20 29 900 88 0201 20 31 000 65 0201 20 39 100 (1) 85 0201 20 39 900 65 0201 20 51 100 110,50 0201 20 51 900 65 0201 20 59 110 (1) 146 0201 20 59 190 110,50 0201 20 59 910 (1) 85 0201 20 59 990 65 0201 20 90 700 65 0201 30 00 100 (2) 208,50 0201 30 00 150 (6) 125 0201 30 00 190 (6) 84 0202 10 00 100 65 0202 10 00 900 88 0202 20 10 000 88 0202 20 30 000 65 0202 20 50 100 110,50 0202 20 50 900 65 0202 20 90 100 65 0202 30 90 400 (6) 125 0202 30 90 500 (6) 84 1602 50 10 120 108 (9) 1602 50 10 140 96 (9) 1602 50 10 160 77 (9) 1602 50 10 170 51 (9) 1602 50 10 190 51 1602 50 10 240 36 1602 50 10 260 26 1602 50 10 280 16 1602 50 90 125 116 (5) 1602 50 90 135 73 (9) 1602 50 90 195 36 1602 50 90 325 103 (5) 1602 50 90 335 65 (9) 1602 50 90 395 36 1602 50 90 425 77 (5) 1602 50 90 435 48,50 (9) 1602 50 90 495 36 1602 50 90 505 36 1602 50 90 525 77 (5) 1602 50 90 535 48,50 (9) 1602 50 90 595 36 1602 50 90 615 36 1602 50 90 625 16 1602 50 90 705 36 1602 50 90 805 26 1602 50 90 905 16 NB: For context of product codes and for footnotes see Regulation (EEC) No 3846/87 as amended. ANNEX III Canary Islands: supply of pure-bred breeding bovines originating in the Community for the period 1 July 1992 to 30 June 1993 CN code Description Number of animals to be supplied Aid (ECU/head) 0102 10 00 Pure-bred breeding bovines (1) 4 300 750 (1) Entry under this subheading is subject to conditions laid down in the relevant Community provisions.